 

EXHIBIT 10.3

INSTRUMENT OF RESIGNATION, APPOINTMENT AND ACCEPTANCE

This INSTRUMENT OF RESIGNATION, APPOINTMENT AND ACCEPTANCE (the “Instrument”),
dated as of July 16, 2019, is by and among Comstock Resources Inc., as successor
issuer under the Indenture (as defined below) (the “Issuer”), the Subsidiary
Guarantors (Covey Park Management Services Company, Covey Park Employment
Management Services LLC, Comstock Oil & Gas, LP, Comstock Oil & Gas-Louisiana,
LLC, Comstock Oil & Gas GP, LLC, Comstock Oil & Gas Investments, LLC, and
Comstock Oil & Gas Holdings, Inc.), Wells Fargo Bank, N.A. (the “Resigning
Trustee”) and American Stock Transfer & Trust Company, LLC  (the “Successor
Trustee”). Capitalized terms not otherwise defined herein shall have the same
meaning ascribed to such terms in the Indenture (as defined below).

WHEREAS, the Issuer, the Subsidiary Guarantors and the Resigning Trustee are
parties to (i) an Indenture dated as of May 3, 2017 (the “Original Indenture”),
pursuant to which Covey Park Energy LLC and Covey Park Finance Corp. (together,
the “Original Issuers”) issued $625,000,000 in aggregate principal amount of
7.50% Senior Notes due 2025 (the “Notes), (ii) a supplemental indenture dated as
of July 16, 2019 (the “Covey Park Supplemental Indenture”), pursuant to which
the Issuer assumed the obligations of the Original Issuers under the Indenture
(as defined below) and the Notes, and (iii) a supplemental indenture dated as of
July 16, 2019 (the “Covey Park New Guarantor Supplemental Indenture”), pursuant
to which Comstock Oil & Gas, LP, Comstock Oil & Gas-Louisiana, LLC, Comstock Oil
& Gas GP, LLC, Comstock Oil & Gas Investments, LLC, and Comstock Oil & Gas
Holdings, Inc. became subsidiary guarantors under the Indenture (together, the
Original Indenture, the Covey Park Supplemental Indenture and the Covey Park New
Guarantor Supplemental Indenture, constituting the “Indenture”);

WHEREAS, the Original Issuers appointed the Resigning Trustee as the Trustee,
Custodian, Registrar, and Paying Agent under the Indenture;

WHEREAS, Section 7.08(b) of the Indenture provides that the Trustee may at any
time resign by giving written notice of such resignation to the Issuer and be
discharged from the trust created by the Indenture by so notifying the Issuer;

WHEREAS, Section 7.08(c) of the Indenture provides that if the Trustee resigns,
the Issuer shall promptly appoint a successor Trustee;

WHEREAS, the Resigning Trustee desires to resign as Trustee and as the
Custodian, the Registrar and the Paying Agent under the Indenture, and pursuant
to a resolution of the Board of Directors of the Issuer, the Issuer desires to
appoint the Successor Trustee as Trustee, Custodian, Registrar and Paying Agent
under the Indenture to succeed the Resigning Trustee in each of such capacities
under the Indenture; and

WHEREAS, the Successor Trustee is willing to accept the appointment as Trustee,
Custodian, Registrar and Paying Agent under the Indenture;

 

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the covenants herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.Acceptance of Resignation of Resigning Trustee; Appointment of Successor
Trustee. The Resigning Trustee hereby confirms its resignation, by notice given
by the Resigning Trustee to the Issuer dated July 16, 2019, as Trustee,
Custodian, Registrar and Paying Agent under the Indenture, effective as of July
26, 2019 (the “Effective Date”). The Issuer and the Subsidiary Guarantors hereby
accept the resignation of the Resigning Trustee as Trustee, Custodian, Registrar
and Paying Agent under the Indenture, effective as of the Effective Date. The
Issuer hereby appoints the Successor Trustee as Trustee, Custodian, Registrar
and Paying Agent under the Indenture, effective as of the Effective Date. The
Issuer hereby acknowledges that, as of the Effective Date, the Successor Trustee
shall be the Trustee under the Indenture and shall hold all rights, powers,
duties and obligations which the Resigning Trustee now holds under and by virtue
of the Indenture as Trustee, Custodian, Registrar and Paying Agent under the
Indenture. The Issuer shall execute and deliver such further instruments and
shall do such other things as the Successor Trustee may reasonably require so as
to more fully and certainly vest in and confirm to the Successor Trustee all the
rights, powers, duties and obligations hereby assigned, transferred, delivered
and confirmed to the Successor Trustee as Trustee, Custodian, Registrar and
Paying Agent under the Indenture. Effective as of the Effective Date, the
Resigning Trustee is discharged from the trust created by the Indenture in all
of its capacities (as Trustee, Custodian, Registrar and Paying Agent) under the
Indenture.

2.Issuer’s Representations and Warranties. The Issuer and the Subsidiary
Guarantors represent and warrant to the Resigning Trustee and the Successor
Trustee that:

(a)It is duly organized and validly existing and has full power, authority, and
right to execute, deliver and perform this Instrument;

(b)The Indenture was validly and lawfully executed and delivered by the Issuer
and the Subsidiary Guarantors and is in full force and effect, and is their
legal, valid and binding obligations, and the Notes were validly issued by the
Original Issuers and assumed by the Issuer;

(c)The current outstanding aggregate principal amount of the Notes is
$625,000,000;

(d)There is no action, suit or proceeding pending or, to the best of the
Issuer’s knowledge, threatened against the Issuer or any Subsidiary Guarantor
before any court or any governmental authority challenging the validity of the
Notes or the execution of the Indenture arising out of any act or omission of
the Issuer or any Subsidiary Guarantor under the Indenture;

(e)The Issuer and the Subsidiary Guarantors have performed or fulfilled prior to
the date hereof, and will continue to perform and fulfill after the date hereof,
each covenant, agreement, condition, obligation and responsibility on its part
to be performed or

 

 

--------------------------------------------------------------------------------

 

fulfilled under the Indenture;

(f)No covenant or condition contained in the Indenture has been waived by the
Issuer or, to the best of the Issuer’s knowledge, by holders of the percentage
in aggregate principal amount of the Notes required to effect any such waiver;

(g)All conditions precedent relating to the appointment of the Successor Trustee
as Trustee, Custodian, Registrar and Paying Agent under the Indenture have been
complied with by the Issuer, and such appointment is permitted by the Indenture;

(h)No event has occurred and is continuing which is, or after notice or lapse of
time would become, an Event of Default under the Indenture;

(i)Except for the Covey Park Supplemental Indenture and the Covey Park New
Guarantor Supplemental Indenture, the Indenture has not been supplemented or
amended and remains in full force and effect; and

(j)This Instrument has been duly authorized, executed and delivered on behalf of
the Issuer and each Subsidiary Guarantor and constitutes each of their
respective legal, valid and binding obligations.

3.Resigning Trustee Representations and Warranties. The Resigning Trustee hereby
represents and warrants to the Successor Trustee that:

(a)To the best knowledge of the Responsible Officer of the Resigning Trustee who
is signing this Instrument, no covenant or condition contained in the Indenture
has been waived by the Resigning Trustee or by the holders of the percentage in
aggregate principal amount of Notes required by the Indenture to effect any such
waiver;

(b)To the best knowledge of the Responsible Officer of the Resigning Trustee who
is signing this Instrument, there is no action, suit or proceeding pending or
threatened against the Resigning Trustee before any court or governmental
authority arising out of any action or omission by the Resigning Trustee as
Trustee, Custodian, Registrar or Paying Agent under the Indenture;

(c)Each person who authenticated the Notes on behalf of the Resigning Trustee
was duly elected or appointed, qualified and acting as an officer or authorized
signatory of the Resigning Trustee and empowered to authenticate the Notes at
the respective times of such authentication, and the signature of such person or
persons appearing on such Notes is each such person’s genuine signature;

(d)The execution and delivery of this Instrument has been duly authorized by the
Resigning Trustee, and this Instrument constitutes the Resigning Trustee’s
legal, valid and binding obligation;

(e)$625,000,000 in principal amount of Notes is outstanding and interest due on
the Notes has been paid to, but not including, May 15, 2019;

 

 

--------------------------------------------------------------------------------

 

(f)Without independent investigation, no Responsible Officer of the Resigning
Trustee’s has received notice from the Issuer or any holder of the Notes that an
Event of Default under Section 6.01 of Indenture has occurred and is continuing,
and no Responsible Officer of the Resigning Trustees has actual knowledge that
an Event of Default under Section 6.01 of Indenture has occurred and is
continuing.

4.Successor Trustee Representations and Warranties. The Successor Trustee
represents and warrants to the Resigning Trustee and the Issuer that:

(a)The Successor Trustee is not disqualified under the provisions of Section
7.10 of the Indenture and is eligible under the provisions of Section 7.10 of
the Indenture to act as Trustee under the Indenture; and

(b)This Instrument has been duly authorized, executed and delivered on behalf of
the Successor Trustee and constitutes its legal, valid and binding obligation.

5.Assignment by Resigning Trustee. Effective on the Effective Date, the
Resigning Trustee hereby confirms, assigns, transfers, delivers and conveys to
the Successor Trustee, as Trustee, Custodian, Registrar and Paying Agent under
the Indenture, all rights, powers, duties and obligations which the Resigning
Trustee now holds under and by virtue of the Indenture as Trustee, Custodian,
Registrar and Paying Agent, and effective as of such date does hereby pay over
to the Successor Trustee any and all property and moneys held by the Resigning
Trustee under and by virtue of the Indenture (other than amounts payable to it
in respect to fees, expenses, indemnities or similar payments and subject to the
Lien provided for in Section 7.07 of the Indenture).

6.Acceptance by Successor Trustee. The Successor Trustee accepts its appointment
as Trustee, Custodian, Registrar and Paying Agent under the Indenture and shall
assume said rights, powers, duties and obligations upon the terms and conditions
set forth in the Indenture. Promptly after the Effective Date, the Issuer shall
cause the Notice referred to in Section 7.08(f) of the Indenture, the form of
which is annexed hereto as Exhibit A, to be sent to each Holder of the Notes,
and each of the Notice Parties set forth on Appendix A thereto.  Notwithstanding
any of the foregoing, the Successor Trustee does not hereby assume, and shall
not be deemed to have assumed, any liability of the Resigning Trustee incurred
prior to the Effective Date.

7.Payment of Outstanding Fees and Expenses of Resigning Trustee; Payment of
Outstanding Fees and Expenses of Resigning Trustee’s Counsel. The outstanding
fees and expenses of the Resigning Trustee as of the Effective Date will be paid
by the Issuer. The outstanding fees and expenses of Porter Hedges LLP (“Prior
Trustee’s Counsel”) shall be paid by the Issuer.

8.Delivery of Documents.  The Resigning Trustee shall endeavor to deliver to the
Successor Trustee, as of or immediately after the Effective Date, to the extent
available, all of the documents listed in Exhibit B hereto; provided, however,
that the Resigning Trustee shall deliver any and all Global Notes to the
Successor Trustee as soon as practicable following the Effective Date.

9.Additional Documentation. The Resigning Trustee, for the purposes of more
fully and

 

 

--------------------------------------------------------------------------------

 

certainly vesting in and confirming to the Successor Trustee the rights, powers,
duties and obligations hereby assigned, transferred, delivered and conveyed,
agrees, upon reasonable request of the Successor Trustee, to execute,
acknowledge and deliver such further instruments of conveyance and further
assurance and to do such other things as may reasonably be requested by the
Successor Trustee. Any costs, fees or expenses of the Resigning Trustee in
complying with the provisions of this Section shall be paid by the Issuer.

10.Preservation of Rights.  Notwithstanding the resignation of the Resigning
Trustee effected hereby, the Issuer and the Subsidiary Guarantors shall remain
obligated to the Resigning Trustee to the full extent provided by Sections 7.07
and 7.08 of the Indenture, including for the avoidance of doubt, the obligation
to (i) indemnify the Resigning Trustee in connection with its prior trusteeship
under the Indenture and (ii) reimburse or cause to be reimbursed the Resigning
Trustee for any unpaid compensation or other amounts owed to the Resigning
Trustee as set forth in Sections 7.07 and 7.08 of the Indenture.  The Issuer and
the Subsidiary Guarantors also acknowledge and affirm their obligations to the
Successor Trustee as set forth in Section 7.07 of the Indenture.  All other
provisions rights, privileges, protections and immunities and benefits given or
extended to the Resigning Trustee in any of its capacities under the Indenture
that by their express terms survive the Indenture shall survive and continue for
the benefit of the Resigning Trustee in any of such capacities.

11.Choice of Laws. This Instrument shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York.

12.Counterparts. This Instrument may be executed in any number of counterparts,
each of which, when so executed and delivered, shall be deemed an original, but
all counterparts shall constitute but one Instrument. Delivery of a counterpart
hereof by facsimile transmission or by e-mail transmission of a portable
document format file (also known as a “PDF” file) shall be effective as delivery
of a manually executed counterpart hereof.

13.Patriot Act. The Issuer acknowledges that, in accordance with Section 326 of
the USA Patriot Act, the Successor Trustee, like all financial institutions, is
required to obtain, verify, and record information that identifies each person
or legal entity that establishes a relationship or opens an account with the
Successor Trustee. The Issuer and the Subsidiary Guarantors agree that they will
provide the Successor Trustee with such information as it may reasonably request
in order for it to satisfy the requirements of the USA Patriot Act.

14. Notices. All notices, whether faxed or mailed, will be deemed received in
accordance with Section 12.01 of the Indenture if provided to the following:

If to the Issuer or any Subsidiary Guarantor:

 

Comstock Resources, Inc.

5300 Town and Country Blvd., Suite 500

Frisco, Texas 75034

Attention: Roland O. Burns

Facsimile: 972.668.8812

 

 

 

--------------------------------------------------------------------------------

 

If to the Resigning Trustee:

 

Wells Fargo Bank, National Association

150 East 42nd Street, 40th Floor

New York, New York 10017

Fax No.: (917) 260-1593

Attention: Corporate, Municipal & Escrow Services

 

If to the Successor Trustee:

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

T: 718.921.8200

Attention: Corporate Trust Department

 

with a copy (which shall not constitute notice) to:

 

American Stock Transfer & Trust Company, LLC

48 Wall Street, 22nd Floor

New York, NY 10005

T: 718.921.8183

Attention: Legal Department

 

15.Amendment.  This Instrument may not be changed, amended, terminated,
supplemented or rescinded, in whole or in part, except by written agreement duly
executed by the parties hereto, and no waiver of any of the provisions or
conditions of this Instrument or any of the rights of the parties hereto shall
be effective or binding unless such waiver shall be in writing and signed by the
party claimed to have given it or consented thereto.  Except to the extent that
a party hereto may have otherwise agreed in writing, no waiver by that party of
any condition of this Instrument or breach by another party of any of its
obligations or representations hereunder shall be deemed to be a waiver of any
other condition or subsequent or prior breach of the same or any other
obligations or representations by the other party, nor shall any forbearance by
any party to seek a remedy for any noncompliance or breach by another party be
deemed to be a waiver of any rights and remedies with respect to such
noncompliance or breach.

16.Effectiveness. This Instrument and the resignation, appointment and
acceptance effected hereby shall be effective as of the close of business on the
Effective Date.  

[Remainder of page left intentionally blank]

 

 




 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Instrument of
Resignation, Appointment and Acceptance to be duly executed as of the day and
year first above written.

 

COMSTOCK RESOURCES, INC.

 

By:

/s/ ROLAND O. BURNS

Name: Roland O. Burns

Title: President

 

COMSTOCK OIL & GAS, LLC

 

By:

/s/ ROLAND O. BURNS

Name: Roland O. Burns

Title: President

 

COMSTOCK OIL & GAS – LOUISIANA, LLC

 

By:

/s/ ROLAND O. BURNS

Name: Roland O. Burns

Title: President

 

COMSTOCK OIL & GAS HOLDINGS, INC.

 

By:

/s/ ROLAND O. BURNS

Name: Roland O. Burns

Title: President

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Covey Park Management Services Company

 

By:

/s/ ROLAND O. BURNS

Name: Roland O. Burns

Title: President and Chief Financial Officer

 

Covey Park Employment Management ‎Services LLC

 

By:

/s/ ROLAND O. BURNS

Name: Roland O. Burns

Title: President and Chief Financial Officer

 

Wells fargo bank, N.A., as Resigning Trustee  

 

By:

/s/ RAYMOND DELLI COLLI

Name: Raymond Delli Colli

Title: Vice President

 

American Stock Transfer & Trust Company, LLC, as Successor Trustee

 

By:

/s/ PAUL H. KIM

Name: Paul H. Kim

Title: Assistant General Counsel

 

 

 